BENTON, Circuit Judge.
This case is before this court orí remand from the United States Supreme Court. LaMonte Rydell Martin was convicted of first-degree murder and sentenced to life without parole. He was' 17 years-old at the time of the murder. Martin argues his sentence is in violation of the -Eighth Amendment, citing Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012). This court disagreed, holding Miller does not apply retroactively to cases on collateral review. Martin v. Symmes, 782 F.3d 939 (8th Cir.2015).
In Martin v. Smith, - U.S. -, 136 S.Ct. 1365, 194 L.Ed.2d 347 (2016), the Supreme Court granted certiorari and vacated this .court’s earlier judgmerit based on the Montgomery case. See Montgomery v. Louisiana, — U.S. -, 136 S.Ct. 718, 193 L.Ed.2d 599 (2016) (ruling Miller applies retroactively to, cases on collateral review).
*1013This court vacates Part I of its previous opinion while reaffirming Part II. The previous judgment is vacated and the case remanded for proceedings consistent with this opinion.